DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 10, 14, 16 and 17  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dishman et al (US 2007/0076783).
Regarding claim 1, method of operating a radio receiver device (see figure 1) comprising: receiving a plurality of signals with a plurality of corresponding frequencies (see paragraph 0010 “ prescribed number of frequency bins”); applying respective gains to each of the plurality of signals (see claim 1, “controlling the gain of said input to said receiver”); and storing the gain applied to each signal and its corresponding frequency (see paragraph 0015 “The gain profile vector is stored”); wherein the method comprises subsequently: receiving a further signal with a further frequency (see pragpah 0022 “Frequency hopping” paragraph 0030, 0032, 0034); and applying a further gain to the further signal (see paragraph 0053 – 0055); wherein the further gain is determined using at least one of the stored gains according to a difference between the further 
Regarding claim 2, which inherits the limitations of claim 1, Dishman et al further teach wherein applying respective gains to each of the plurality of signals comprises optimizing the respective gains using automatic gain control (see paragraph 0053 – 0055).
Regarding claim 3, which inherits the limitations of claim 1, Dishman et all further teach comprising setting the further gain to be equal to a stored gain with a corresponding frequency that is a closest of the plurality of corresponding frequencies to the further frequency (see claim 4, threshold being “not in the vicinity” paragraph 0016).
Regarding claim 4, which inherits the limitations of claim 1, Dishman et all further teach further comprising storing in the memory respective times at which each stored gain was applied to a respective signal (see paragraph 0034, “different values of                         
                            
                                
                                    K
                                
                                
                                    p
                                    _
                                
                            
                            S
                        
                     and D as a function of time”).
Regarding claim 5, which inherits the limitations of claim 4, Dishman et al further teach further comprising determining the further gain according to a comparison between a time at which the further signal is received and the respective stored time (see paragraph 0013 – 0017, Gain adjusted based on the hopping times)
Regarding claim 6, which inherits the limitations of claim 1, Dishman et al further teach, comprising disregarding all stored gains with a corresponding frequency that differs from the further frequency by more than a threshold value (see claim 4, threshold being “not in the vicinity” paragraph 0016).

Regarding claim 14, Dishman et al teach radio transceiver device comprising: an antenna (paragraph 0002 and 0044); an amplifier module (see figure 1, component 110); and a memory (see paragraph 0025); wherein the device is configured to: receive a plurality of signals with a plurality of corresponding frequencies (see paragraph 0010 “ prescribed number of frequency bins”); apply respective gains to each of the plurality of signals using the amplifier (see figure 1, and claim 1, “controlling the gain of said input to said receiver”); and store each gain and its corresponding frequency in the memory (see paragraph 0015 “The gain profile vector is stored”); wherein the device is configured to receive subsequently a further signal with a further frequency and to apply a further gain to said further signal using the amplifier(see paragraph 0053 – 0055); wherein the further gain is determined using at least one of the stored gains according to a difference between the further frequency and the plurality of corresponding frequencies (see paragraph 0053 – 0055 gain is determined based on the stored gain profile).
Regarding claim 16, which inherits the limitations of claim 14, Dishman et al further teach wherein the amplifier module comprises an adjustable gain low noise amplifier (see figure 1, component 110).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman et al (US 2007/0076783) in view of Dismer (EP 1993204 A1).
Regarding claim 11, which inherits the limitations of claim 1, Dishman et of does not expressly disclose interpolating the gain values to determine new gain values. However, in analogous art, Dismer teaches interpolating the stored gain values to generate the gain values (see paragraph 0008). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use interpolation method to find the accurate gain values when the carrier centers are shifted.

Claims 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman et al (US 2007/0076783) in view of Ito (US 2015/0146677).
Regarding claim 12 and 13, which inherits the limitations of claim 1 and 12 respectively, Dishman et al does not expressly teach that the signals transmitted 
Regarding claim 15. The claimed radio transceiver device including the features corresponds to subject matter mentioned above in the rejection of claim 12 is applicable hereto.
Allowable Subject Matter
Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633